Title: From John Adams to James Lloyd, 31 March 1815
From: Adams, John
To: Lloyd, James


				No. 13.
					Dear Sir
					Quincy March 31st 1815
				
				Before I proceed to St. Domingo, I have a few Words more to say. And after all I expect to forget and omit, more than half that I ought to Say. In my last I hinted at the happy conclusion of the Peace with France in 1801 and its fortunate Effects and Consequences. Here Sir, I must ask indulgence. I cannot repent of my “Strong Character.” Whether I have one or not, I know not, I am not conscious of any Character Stronger than common. If I have Such a Nature, it was given me. I Shall neither be rewarded or punished for it. For all my Foibles Strong or weak I hold myself responsible to God and Man. I hope to be forgiven for what I humbly acknowledge I cannot justify; and not to be too severely censured for what in my Circumstances, “humana parum cavit Natura.” I did not humble France, nor have the combined Efforts of Emperors and Kings humbled her: And I hope She never will be humbled below Austria Russia or England. But I humbled the French Directory as much as all Europe has humbled Bonaparte. I purchased Navy Yards which would now Sell, for double their cost with compound Interest. I built Frigates, manned a Navy, and Selected Officers with great Anxiety and care, who perfectly protected our commerce, and gained Virgin Victories against the French; and who afterwards acquired Such Laurells in the Mediterranean; and who have lately emblazoned themselves and their Country with a Naval Glory which I tremble to think of. God forbid that American Naval Power Should ever be Such a Scourge to the human Race as that of Great Britain has been.! I was engaged in the most earnest Sedulous, and I must own extensive exertions to preserve Peace with the Indians and prepare them for Agriculture and Civilization, through the whole of my Administration. I had the inexpressible Satisfaction of complete Success. Not a Hatchet was lifted in my time: and the Single Battle of Tippacanoe has Since cost the United States an hundred times more money than it cost me to maintain Universal and perpetual Peace. I finished the Demarcation of Limits, and Settled all Controversies with Spain. I made the composition with England for all the Old Virginia Debts and all the other Virginia Debts American Debts, the most Snarling angry, thorney, Scabreux negotiation that ever mortal Ambassador King, Prince Emperor or President was ever plagued with. I Say I made it and So I did, though the Treaty was not ratified till Jefferson came in. My Labours were indefatigable, to compose all Differences and Settle all Controversies with all Nations civilised and Savage: And I had compleat and perfect Success, and left my Country at Peace with all the World, upon terms consistent with the honour and Interest of the United States and with all our Relations with other Nations, and all our Obligations by the Law of Nations, or by Treaties. This is So true, that No Nation or Individual ever uttered a Camplaint of Injury, Insult or Offence. I had Suppressed an Insurrection in Pensylvania, and effectually humbled and punished the Insurgents; not by Assembling an Army of Militia from three or four States and marching in all the Pride pomp and Circumstance of War at an Expence of Millions; but Silently, without Noise, and at a trifling Expence. I pardoned Fries, and what would a Tryumphant victorious and intoxicated Party, not to Say Faction, under the “Command in Chief,” of John Randolph have done with honest Judge Chace, and Judge Peters, if I had hanged him? But I am not about to laugh off, this question. What good? What Example would have been exhibited to the Nation by the Execution of three or four obscure miserable Germans, as ignorant of our Language, as they were of our Laws and the nature and definition of Treason? Pitifull Puppets, danced upon the Wires of Jugglers behind the Scene, or under Ground? But I am not going to make an Apology here. Had the Mountebanks been in the place of the Puppets, Mercy would have had a harder Struggle to obtain Absolution for them.The Verdict of a Jury and the Judgment of the court would to be sure have justified me in the Opinion of the Nation, and in the Judgment of the World, if I had Signed the Warrant for their Execution: but neither nor both could have Satisfied my Conscience nor tranquillized my Feelings. If I had entertained only a doubt of their Guilt, notwithstanding Verdicts and Judgments it was my duty to pardon them. But my determination did not rest upon So wavering a foundation as a doubt.My Judgment was clear, that their Crime did not amount to Treason. They had been guilty of a high handed Riot and Rescue, attended with circumstances hot rash violent and dangerous: but all these did not amount to Treason. And I thought the Officers of the Law had been injudicious in indighting them for any Crime higher than Riot aggravated by Rescue. Here I rest my cause, on this head and proceed to another. As I am not now writing a history of my Administration I will summ up all I have to Say in a few Words. I left my Country in Peace and harmony with all the World, and after all my “extravagant Expences” and “wanton Waste of public money,” I left Navy Yards, Fortifications, Frigates, Timber, Naval Stores, Manufactories of Cannon and Arms and a Treasury full of Five Millions of Dollars. This was all done, Step by Step, against perpetual Oppositions, Clamours and Reproaches, Such as no other President ever had to encounter and with a more feeble divided and incapable support than has ever fallen to the Lot of any Administration before or Since.For this I was turned out of Office, degraded and disgraced by my Country: and I was glad of it. I felt no disgrace because I felt no remorse. It has given me fourteen of the happiest Years of my Life: And I am certain I could not have lasted one year more in that Station, Shackled in the chains of that arbitrary Faction.Virtus repulsæ nescia SordidæIntaminatis fulget honoribusNon Sumit nec ponit SecuresArbitrio popularis Auræ.As I had been intimately connected with Mr Jefferson in Friendship and Affection for five and twenty years I well know his crude and visionary notions of Government, as well as his Learning Taste and Talent in other Arts and Sciences, I expected his Reign would be very nearly what it has been. I regretted it, but could not help it. At the same time I thought it would be better, than following the Fools who were intriguing to plunge Us into an Alliance with England an endless War with all the rest of the World and wild Expeditions to South America and Saint Domingo; and what was worse than all the rest, a civil War, which I knew would be the consequence of the Measures the heads of that Party wished to pursue.
				
					John Adams
				
				
			